° Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 1 of 8

. FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

 

 

ED
(1)_Omar Ss. Folk 7038-067 RANT ON
(Name of Plaintiff) (nmate Number) sco 8
FCI Allenwood Medium > yo 13 8
P.O. Box. 2000 White Deer PA :
Address) 17887 : 4
| PER pury CLEP
(2) :
(Name of Plaintiff) (Inmate Number) : 4 | Kou de S |
: (Case Number) |
(Address) :;
(Zach named party must be numbered,
and all names must be printed or typed)
vs. : CIVIL COMPLAINT
: D
(1) Bureau of Prisons, Employee's : ake card
: bs :
(2) And Medical Staff:et. al. : NOV 3 “ays

 

 

(3) . :
(Names of Defendants) : npr oe

(Each named party must be numbered,
and all names must be printed or typed)

‘TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
X 28 U.S.C. § 1331 - FEDERAL OFFICIALS

1. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

I filed lawsuit in 2008 it was assign Honorable Judge William

W- Caldwell then dued to conflict of interest the complaint
was transfer to Honorable Judge

Pending third reconsideration by Honorable Judge Richard P.

Conaboy lawsuit filed on Feb. 21, 2013 Civ. No. 3:13-cv-474-
RPC-JVW, Second filing and the same judge.

 
Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 2 of 8

Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? _y Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? _x Yes ___No

C. If your answer to “B” is Yes:

1, What steps did you take?

 

 

 

2. What was the result? Denied

 

 

D. If your answer to “B” is No, explain why not:

 

I. DEFENDANTS

(1) Name of first defendant: _PA-C Samuel Gosa _

 

Employed as _PA-C Gosa at :
Mailing address: P.O. Box. 2500 White Deer, PA 17887

 

(2) Name of second defendant: Clinical Director Elizahete Santas/Stahl

Employed as Doctor Santos/Stahl at
Mailing address: P-O. Box. 2500 White Deer, PA. 17887

(3) Name of third defendant: Dr. Robert F. Pucel) Ir
Employed as Doctor at_ Susquehanna Gastroenterology ASS. LTD
Mailing address: 10 Choate Circle Montoursville, PA 17754
(List any additional defendants, their employment, and addresses on extra sheets if necessary)

IV. STATEMENT OF CLAIM

 

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three

extra sheets if necessary.)

1, PA-G Samuel Gosa: Personally Involved dued to Folk multiple
times explaing to PA-C Gosa he suffering pain in right side
and which felt like a stabbing and
I told him I need to. go to hospital. Now all Gosa stated that you

will recieve the inue
pain from Dec. 15, 2016 up until 2-3-2017 when the gallbladder was

actually remove.
2
 

RELIEF

 

Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 3 of 8

Now galisone size was 2.3cm full dimension causing extreme
pain to Folk right side. I suffer pain and suffering, emotional

distress and Delay in Treatment for not receiving -speratien—

in timely fashion when then was unbearable causing Folk to not
eat but one meal a day. Thereafter being deprive of "Special Diet".

when she could have help Folk not suffer from unbearable pain dued

2

delay intreatment which Dr. Santo -an
and was aware of Folk suffer from gallstones in "DCP" and "PCP"

from 7-20-12 up until 11-22213, Now this cause Felk te—suffer
emotional distress, pain and suffering and delay intreatment for
non medical reason under Dr. Santos/Stahi physical capacity and
under BOP policy and custom by not receiving Cholecystectomy in
timely fashion. After being exam 8-22-14 and 12-2-15.

Dr. Robert E. Pucell Jr. personally involved under his physical

capacity: Folk was delayed proper treatment when suffering from

Now when Folk was diagnose Hiatel Hernia and Reflux Esophagitis ;
abdnominal pain from (preasy or dairy) along with nausea and vomit-
Ing and continuing PPI RX which this cause Folk to suffer for many

years after Appointment on 8-22-2014 up until 2-3-17 operation date,

4 Biopsy specimens taking Omeprazole 40mg twice a day, 30 min before

breakfast and supper. Folk suffer pain and suffering and Emotional
(distress)

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1.

PA-C Gosa should be liable to Folk suffering intentional
pain which develope him to punitive damages, compensatory
damages, deliberate indifference. When the facts were clear
Plaintift has been traumatize to not go into to the Kitchen
when the facts in each prison USP and FCI Medium Folk suffer

from eating out of these kitchens. Now Folk ask Special Diet
and has been denied. The Reward for these re-occuring problems

dued to loss of enjoyment and also up above damages should be
1 million dollars.

Clinical Director Doctor Elizabhete Santos/Stahl should he liable

punitive damages, compensatory damages, deliberate indifference

loss of enjoyment when the facts are clear she was referring

physican who should have not let Plaintiff suffer unwanton pain

for over 3 years when the facts it was clear in 7-12-12 there-
fore Plaintiff should be Rewarded 5 million dollars.

 

Dr. Robert E. Pucell Jr. should be liable for pain and suffering

when undergoing the clear mis-diagnose and poor treatment Folk
suffer from dearly to the point of causing vomiting and nausea
this feel under punitive damages, compensatory damages, deliberate
indifference which Plaintiff should be Rewarded 2 million dollars.
 

 

Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 4 of 8

IV. STATEMENT OF CLAIM

4.Dr. Burn:personally involved in physical capacity Now Folk

experience delay in treatment for over manys years and the

facts when Dr. Burn ask Folk if he taken Carafate. Folk

answer I did sometime ago back "PCP" prescribe on 6/13/13

Carafate 1g Before each meal for 14 days. Now in response

to Folk question it was not clear when but Dr. Burn still

prescribe Folk this same medication on 10/21/15 7:17am.

Then Dr. Burn stated its alot of people who live with

gallstones that don't need surgey. Then Dr. Burn stated

the little ones are the ones that need remove not the big

ones because they cause less pain. Folk stated I'm going

through servere pain like a burning feeling and needle

stabbing pain in my right side also all over my stomache.

Thereafter Dr. Burn stated you will not recieve Cholecystectomy.
Folk States Dr. Burn suffer unbearable pain ‘dued to

Dr. Burn misdiagnose of gallstones condition which Folk suffer

since 7/20/12 "DCP" the documents came from Mémorial Hespital

York PA. 17402. Folk suffer deliberate Indifference, Emotional

Distress, Pain and Suffering for non medical reason when in

Memorial Hospital records Folk suffer same pain on 7-12-12.

5. Dr. Bushman: personally involved in physical capacity When back

7/20/12 “DCP" medical records it was clear Folk suffer from
gallstones being reported into gallbladder. After Folk was
arrested at Federal Court House Federal Drug Offense. Then also
whike being house in "DCP" and "PCP" Folk suffer dearly not

being able to eat dairy food and vomiting dued to gallstones
causing upset stomache and also eating greasy foods. Now Folk
arrive at USP Allenwood on 11-22-13 up until Dec. 15, 2016.

Folk was order to go to Suquehanna Endoscopy Center first time

on 8-22-14 and was Diagnose with Hiatal Herina and Reflux Esopha-
gitis-Esophagitis suffer abdominal pain history of duodenal ulcer,
Current upper abdominal pains, following meals(greasy or dairy)
along with nausea and continuing despite PPI RX. Folk has taken
Omeprazole 40mg twice a day, 30 min. before breakfast and supper.
Brian Bushman MD. personal Involved dued to also causing Folk

to suffer unbearable pain and misdiagnose of gallstones condition.

7/16/2015 Allenwood USP ULTRASOUND
Referring Facility Dr. Brian Buschman
Gallstone size of 18x15x9mm

9/28/2015 Evangelical Community Hispital One Hospital
Allenwood USP Dr. Brian Buschman
Referring Facility Doctor

Folk underwant HIDA SCAN which was Functioning at

3
aa
Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 5 of 8

low end of normal showing Folk gallbladder not~ producing dued
to blockage of gallstone a only fuction at 37%.

Dr. James's O'Brien MD was dictator
12/2/15

Brian Buschman MD.

Referring Physican

Which was explain again Folk suffer upper abdnominal pain
dued to Eosinphilic-Esophagitis and Hiatal Hernia

Which shows again Dr. Buschman did not address the concern
of gallstones.

5/2/2016 Allenwood USP ULTRASOUND
Referring Facility Dr. Brian Buschman
Gallstone size of 18x16mm "Cholelithiasis"

10/7/2016 Dr. Brian Buschman MD.

Chronic Care Visit: Folk explain to Dr. Buschman that I been going

through this pain for years now and I'm tired of being mis-treated

Then I explain I haven't been eating properly only once a day dued |
to pain in my stomache which when I eat certain foods it cause me to |
burning pain feeling and stabbing needle pain like if something is |
stabbing my right side. Thereafter I told Dr. Buschman if you don't

help me I will be force to file a Bivens action because I been going

from doctor offices for over Two years and still suffer pain. Even

Though it was clear something is clearly wrong.

10/12/2016 Dr. Bradley J. Mudge,DO and witness John Doe was present
in PA Office.

 

Doctor Mudge: General Surgeon ask me what did they say was
wrong with you Mr. Folk? Folk stated they diagnose me with
Hiatel Hernia and Ulcers also Reflux Esophagitis-Eosinophilic.
Then Doctor Mudge stated what wrong is you need your gall-
bladder remove.

10/27/2016 NREMT-P acting in role of UR Committee for Region |
Potope, James HSA submitted documentation.

11/9/2016 Surgey Approve by Manenti, John Do. RMD acting in the role
Regional Review

12/15/2016 Folk was Transfer To FCI Allenwood

2/3/2017 Folk Undergo Surgey at Evangelical Community Hospital Do. Bradley
J. Mudge One Single Yellow Green Egg-Shaped Calculus was measure
2.3cm in greatest dimension which cause gallbladder to have to be

remove. Oversize gallstone pretruding out of gallbladder.
3

 
 

 

 

Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 6 of 8

V. RELIEF

4. Dr. Burn should be liable to Folk suffering when he denied
Folk prescribe treatment from Memorial Hospital on 7/12/12
When I was order to have surgey at Memorial Hospital dued
to sample of gallstone pain. Punitive damages, compensatory
damages, deliberate indifference is met. Plaintiff should be
Rewarded 2 million dollars.

5. Dr. Buschman should liable to Folk suffering pain and suffering
dued to being Folk Doctor which he could have cause Folk to
not suffer pain for many years when it was clear from Ultrasound
that the size of gallstone was getting bigger. Folk suffer delay
damages for not being treated properly under punitive damages,
compensatory damages, deliberate indifference. Plaintiff should
be Rewarded 5 million dollars.

 
Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 7 of 8

 

 

I declare under penalty of perjury that the foregoing is true and correct.
Signed this 20 dayof _ November 2018 .

(Signature of Plaintiff)

 
 

 

Case 3:18-cv-02252-RDM-CA Document1 Filed 11/23/18 Page 8 of 8

phe? WFD
o £90-BEEOL& .

sayers Paun

Bri b-LOSE Wed "UOIHEOS
arll XO8 ‘O'd

AAV UoIBuRseAA N SEZ

 

Bleada

aang
fw can

ER usa
sees

TWiatag

PAA ea.
Beaideng

 

FOREWMBA USA

 
